MICKLE, Judge.
We affirm the judgment and sentence in this Anders appeal,1 except for the assessment of $1500 for a public defender’s lien. Appellant was not advised of his right to a hearing to contest the amount. The lien must be stricken without prejudice to reimpose it upon compliance with section 27.56, Florida Statutes, and Florida Rule of Criminal Procedure 3.720(d)(1).
AFFIRMED.
WEBSTER and LAWRENCE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).